Adams, Ch. J.
i. rARTirER<!st of'paitner: promissorynote. - It is not very clearly shown that the receipts were given to the defendant by Hunter and Harry Garber in consideration of their individual indebtedness. The defendant makes an averment ... . m his answer m these words: “ J. C. Hunter and Harry Garber were largely indebted to this defendant, and at once executed their receipts to the defendant for the one-third each due them on said note.” It appears to us that the fair inference from the averment is that the receipts Avere executed by reason of the individual indebtedness of Hunter and Harry Garber, and that such indebtedness constituted the consideration.
This appears to haAre been done upon the supposition that Hunter and Harry Garber each owned one-third of the note, precisely as if they and Morgan Avere joint oAvners, and not partners. Herein, we think, consists the defendant’s error. *691The note constituted a firm asset, and the firm being insolvent, the partners had no individual interest in it which could be disposed of as individual property. A partner’s individual interest in firm assets is such only as may remain to be distributed to him after the firm debts have been paid.
Reversed.